FILED

MAY - 8 2020

IN THE UNITED STATES DISTRICT COURT CLERK, U.S. DISTRICT CLERK
FOR THE WESTERN DISTRICT OF TEXAS By ST EGE TEXAS
tee nena cee eee. z: em

DEPUTY

SUPPLEMENTAL ORDER REGARDING
COURT OPERATIONS UNDER THE EXIGENT CIRCUMSTANCES
CREATED BY THE COVID-19 PANDEMIC

This Order is being issued in response to the recent outbreak of novel coronavirus in the
United States and the State of Texas. The World Health Organization has declared that COVID-
19 qualifies as a global pandemic, having spread across no less than 120 countries with more
than 1,219,000 confirmed cases in the United States, as of today, according to the CDC. The
United States District Court for the Western District of Texas has been closely monitoring the
outbreak of novel coronavirus (which causes the disease designated as COVID-19), including
careful monitoring of the developing guidance from the Centers for Disease Control and
Prevention ("CDC"). The CDC has described the outbreak in the United States as a "rapidly
evolving situation" and is providing continuously updated guidance as to the appropriate
community response to COVID-19 as conditions worsen. The CDC's guidance includes multiple
types of mitigation strategies generally aimed at reducing or avoiding exposure to infected
individuals.

As of the date of this Order, there have been several thousand confirmed cases of
coronavirus within the Western District of Texas. The State of Texas has made a disaster
declaration in response. The CDC and other public health entities have recommended social
distancing as a means to limit further community spread of COVID-19. The Court is concerned
with the health and safety of the public, Court employees, staff of other entities with whom Court
personnel interact, litigants, including defendants in criminal matters, counsel, interpreters, law
enforcement officials, and jurors, who must work in close quarters to hear evidence and to
deliberate.

Therefore, given the continued severity of the risk to the persons listed above by the
spread of COVID-19 in the Western District of Texas, and taking into consideration matters of
public health, while reducing the size of public gatherings and the need for travel, the Court
orders as follows:

I, All civil and criminal bench and jury trials scheduled to begin on any date from
now through June 30, 2020, are continued, to a date to be reset by each Presiding Judge. Those
continuances do not continue any pending deadlines other than the trial dates. Attorneys should
contact the Presiding Judges in their continued cases if they seek to modify such other deadlines.

2; Due to the Court's reduced ability to obtain an adequate spectrum of jurors and
due to the reduced availability of attorneys and Court staff to be present in courtrooms because
of the public health considerations described above, the time period of the continuances
implemented by this Order are excluded under the Speedy Trial Act, 18 U.S.C. § 3161(h)(7)(A).
The Court finds that the ends of justice served by ordering these continuances outweigh the best
interests of the public and each defendant's right to a speedy trial. In fact, the best interests of the
public are served by these continuances.

3: All grand jury proceedings between now and through June 30, 2020 are
continued. All deadlines are suspended and tolled for all purposes, including the statute of
limitations, from now through June 30, 2020 unless otherwise ordered. The U.S. Attorney may
schedule grand jury for emergency matters.

4. Individual judges may continue to hold in-person hearings, sentencing
proceedings, and conferences, but counsel may seek relief from those matters by appropriate
motions. The parties are encouraged to seek to participate in non-sentencing hearings and
conferences by telephone or video. This Order does not impact any court's consideration of
particular matters on the papers alone.

3 Magistrate Judges will continue to preside over criminal matters, such as initial
appearances, arraignments, detention hearings, pleas, and the issuance of warrants.

6. Any events involving the Court that are not case-specific, including, but not
limited to, continuing legal education courses, public tours, administration of oaths to attorneys,
and naturalization ceremonies conducted by the Court which are scheduled to occur between
now and June 30, 2020, are hereby cancelled and will be rescheduled as appropriate.

ts All of the courthouses of the Western District of Texas will remain open for
business subject to any restrictions imposed by a judge or judges in each division. However,
many employees, including some of chambers staff, will be teleworking, but they will be

accessible by phone. Electronic filings may continue to be made through the CM/ECF system.

8. Any delivery directed to chambers shall be delivered instead to the Clerk's offices
in each courthouse.

9, Unless vacated, modified, or extended, this Order will remain in effect through
June 30, 2020, and will then expire.

FOR THE COURT.

So ORDERED and SIGNED this 8th day of May, 2020.

"

 

ORLANDO L. GARCIA
Chief Judge
